


RESIGNATION AGREEMENT AND RELEASE
This RESIGNATION AGREEMENT AND RELEASE (the “Agreement”), dated as of May 1,
2015, is entered into by and between Third Point Reinsurance Limited, a Bermuda
corporation (the “Company”), and Tonya L. Marshall (the “Executive”).
WHEREAS, the Executive and the Company are parties to a Statement of Employment,
dated as of March 2012, and an Employment Agreement, dated as of December 14,
2011 (the “Employment Agreement”), with capitalized terms used herein without
definition having the respective meanings set forth in the Employment Agreement;
WHEREAS, the Company and the Executive have agreed that the Executive shall
resign her employment with the Company and its affiliates effective as of May 1,
2015 (the “Resignation Date”); and
WHEREAS, the Executive and the Company desire to specify, as well as settle and
conclude, the Executive’s rights and obligations in connection with the
Executive’s employment with, and resignation from, the Company and its
affiliates.
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive agree as
follows:
1.Resignation of Employment.
(a)Generally. The Executive and the Company acknowledge and agree that the
Executive shall no longer be an employee of the Company or any of its
subsidiaries or affiliates as of the close of business on the Resignation Date.
In consideration of the compensation to be provided pursuant to this Agreement,
the Executive hereby resigns, effective as of the Resignation Date, from
employment with the Company and its subsidiaries and affiliates in all respects
including without limitation from each officer, executive or director position
held with the Company and its subsidiaries and affiliates. The Executive
acknowledges that, from and after the Resignation Date, the Executive shall no
longer be authorized to conduct business on behalf of the Company or any of its
affiliates, including but not limited to entering into contracts or other
binding commitments on behalf of the Company or any of its affiliates.
Simultaneously with the execution and delivery of this Agreement, the Executive
is executing and delivering to the Company the resignation letter attached
hereto as Exhibit A, and the Executive shall execute promptly such other
documents evidencing any other resignations as the Company shall reasonably
request.
(b)Accrued Payments/Notice Pay. On the next regular payroll date following the
Resignation Date, May 20, 2015, the Company shall pay the Executive all of the
Executive’s earned but unpaid base wages and accrued vacation through the
Resignation Date payable in accordance with Company policy, in the amount of USD
$25,395.28.
(c)Company Employee Benefits. Following the Resignation Date, and except as
provided in this Agreement, the Executive shall be entitled to vested employee
benefits under the Company’s employee benefit plans to which the Executive is
entitled as a former employee, including any referenced in the Employment
Agreement and/or Employee Handbook; provided, that for the avoidance of doubt,
the benefits set forth in Section 2 of this Agreement are in lieu of, and not in
addition to, any severance or resignation or termination benefits payable under
the Employment Agreement and under any severance plan, policy, agreement or
arrangement sponsored or maintained by the Company or of its affiliates. The
Company also agrees, within fourteen (14) days of the Resignation Date, or if
not practicable within such period, as soon as reasonably practicable
thereafter, to take the steps necessary to transfer to the Executive the
Executive’s employee pension account managed by FMi and including all
contributions made through the Resignation Date.
(d)Continuing Indemnification. Following the Resignation Date, the Company will
continue to provide the Executive with the insurance coverages set forth in
Section 9 of the Employment Agreement in accordance with the terms of such
Section.
(e)Announcement of Resignation. Any public announcement by the Company
concerning the Executive’s departure from the Company shall take the form of,
and only the form of, Exhibit B to this Agreement. Any subsequent or additional
public statements and any internal announcements by the Company concerning the
Executive’s departure from the Company shall be consistent with Exhibit B. The
Company shall provide notice to the Executive prior to making any internal or
public announcement concerning her departure from the Company (it being hereby
acknowledged that notice has been given that an announcement is expected to be
made to employees on Monday May 4, 2105).
(f)Reference Checks. The Company shall use commercially reasonable efforts to
cause reference checks to be referred to the Company’s Chief Operating Officer
and the response thereto to consist solely of (1) the Executive’s tenure with
the Company; (2) her final position of Executive Vice President, General Counsel
& Secretary and final rate of base salary; (3) that she voluntarily resigned
from the Company effective as of the Resignation Date; and (4) that she was an
employee in good standing at the Resignation Date.
2.Separation Compensation. Subject to the Executive’s execution and delivery of
the release of claims attached hereto as Exhibit C (the “Release of Claims”)
simultaneously with the Executive’s execution and delivery of this Agreement,
the Executive shall receive a cash payment of $3,200,000 (the “Cash Payment”) to
be paid to the Executive as follows:
(i)    As to $800,000 of the Cash Payment, in eight (8) equal installments of
$100,000 on regular payroll dates in 2015 in accordance with the Company’s
regular payroll practices, beginning with the first regular payroll date
following the Resignation Date, on May 20, 2015;
(i)        As to $2,000,000 of the Cash Payment, in twelve (12) equal
installments of $166,666.67 on regular payroll dates in 2016 in accordance with
the Company’s regular payroll practices; and
(ii)        As to $400,000 of the Cash Payment, in twelve (12) equal
installments of $33,333.33 on regular payroll dates in 2017 in accordance with
the Company’s regular payroll practices.
In addition to the Cash Payment in clauses (i), (ii) and (iii), the Company
shall pay the Executive an aggregate of $21,744 in eighteen (18) substantially
equal monthly installments of $1,208 on regular payroll dates starting on May
20, 2015 following the Resignation Date and ending on the payroll date occurring
in October 2016.
3.    Exclusive Payments. The Executive acknowledges and agrees that the Cash
Payment is in full and final satisfaction of all of the Executive’s rights to
notice pay, accrued and future bonuses, long-term compensation and severance and
resignation and termination benefits from the Company and any of its
subsidiaries and affiliates, excluding only compensation in respect of Vested
Options as provided in Section 6(a) of this Agreement.
4.    Breach of Release of Claims. In the event that, by reason of action by the
Executive, any of the releases of claims contained in the Release of Claims
shall be or become invalid, illegal or unenforceable in any respect, and the
Executive commences, or causes to be commenced, an Action (as defined in the
General Release) against any Released Party (as defined in the General Release),
the Executive’s right to any unpaid amounts otherwise payable under Section 2
above will be immediately forfeited and the Executive will be liable to the
Company for any amounts already paid to the Executive pursuant to Section 2
above. Notwithstanding the foregoing, this Agreement does not (1) prohibit the
Executive from providing truthful testimony or accurate information in
connection with any investigation being conducted into the business or
operations of the Company and its affiliates by any government agency or other
regulator that is responsible for enforcing a law on behalf of the government or
otherwise providing information to the appropriate government regulatory agency
or body regarding conduct or action undertaken or omitted to be taken by the
Company or its affiliates that the Executive reasonably believes is illegal or
in material non-compliance with any financial disclosure or other regulatory
requirement applicable to the Company or any affiliate or (2) require the
Executive to obtain the approval of, or give notice to, the Company or any of
its employees or representatives to take any action permitted under clause (1).
5.    Acknowledgment of Fiscal Year 2014 and Fiscal Year 2015 Bonus. The
Executive acknowledges having received full payment of the Executive’s annual
bonus to which she is entitled in respect of the fiscal year of the Company
ended December 31, 2014. In addition, the Executive agrees that the Executive
shall have no entitlement to a bonus in respect of the current fiscal year of
the Company.
6.    Treatment of Equity. The equity awards granted to the Executive prior to
the Resignation Date shall be treated as follows:
(a)Options. The Company and the Executive acknowledge that pursuant to that
certain Nonqualified Share Option Agreement to which the Company and the
Executive are parties (the “Option Agreement”), the Executive was granted an
aggregate of 581,395 options to purchase Class A common shares, par value $0.10
per share, of the Company (the “Options”) under the terms and conditions set
forth in the Third Point Reinsurance Limited Share Incentive Plan. Of this
aggregate number, 348,837 of the Options were granted at an exercise price of
$10.00, of which 209,302 are vested and 139,535 are unvested immediately prior
to the Resignation Date; 116,279 of the Options were granted at an exercise
price of $16.00, of which 69,767 are vested and 46,512 are unvested immediately
prior to the Resignation Date; and 116,279 of the Options were granted at an
exercise price of $20.00, of which 69,767 are vested and 46,512 are unvested
immediately prior to the Resignation Date (such aggregate number of vested
Options, the “Vested Options”). The parties hereby agree that, notwithstanding
Section 4(c) of the Option Agreement all Options other than the Vested Options
shall terminate and be cancelled immediately without consideration as of the
Resignation Date. The Vested Options shall be exercisable for twelve (12) months
following the Resignation Date in accordance with the Option Agreement.
(a)    Restricted Stock Units. The Company and the Executive acknowledge that,
pursuant to two Employee Performance Restricted Shares Award Notices, dated as
of December 19, 2014 and February 26, 2015, the Executive was granted a total
(at maximum performance) of 52,469 performance-vesting restricted common shares
of the Company (“Restricted Shares”), all of which are outstanding and unvested
as of the date hereof. The parties hereby agree that all of the Executive’s
unvested Restricted Shares shall immediately be forfeited and cancelled with no
consideration effective as of the Resignation Date.
7.    Restrictive Covenants.
(a)    Noncompetition Term. The Executive and the Company hereby agree that the
restrictive covenants set forth in the Employment Agreement, as modified by the
second sentence of this Section 7(a) (the “Restrictive Covenants”), are hereby
incorporated by reference herein and shall continue to apply following the
execution and delivery of this Agreement and the Executive’s resignation of
employment in accordance with the terms of the Employment Agreement. For
purposes of Section 7(a) of the Employment Agreement, as incorporated by
reference herein, the “Noncompetition Term”, as defined under Section 7(g)(i) of
the Employment Agreement, shall mean the period beginning on the date of the
Employment Agreement and ending twelve (12) months following the Resignation
Date.
(b)    Non-solicitation. In addition to the covenant set forth in Section 7(c)
of the Employment Agreement, the Executive agrees that, for a period of three
(3) years following the Resignation Date, the Executive shall not, and shall not
assist or cause any other person to, directly or indirectly, hire (including
otherwise engaging the services of) any person who, at the time of such hiring
is, or during the twelve (12) months prior to the time of such hiring was, an
employee of the Company or any of its subsidiaries or affiliates.
(c)    Non-disparagement. The Company and the Executive agree and acknowledge
that Section 7(d) of the Employment Agreement is incorporated herein by
reference.
(d)    The Executive hereby further agrees and acknowledges that, as one of the
remedies available to the Company for breach of the Restrictive Covenants under
Section 7 of the Employment Agreement, as incorporated herein and modified by
Section 7(a) of this Agreement, or the covenant contained in Section 7(b) of
this Agreement, the continued payment of, and retention of, the payments set
forth in Section 2 hereof shall be subject to the Executive’s compliance with
such provisions. The Executive acknowledges that the Restrictive Covenants
include (but are not limited to) covenants related to the preservation of
confidential information, nondisparagement of (among others) the Company and its
affiliates, officers and directors and noncompetition with the business of the
Company and its affiliates.
8.    Acknowledgments and Release. The Executive hereby agrees and acknowledges
that, subject to payment of the amounts and benefits expressly provided for or
referenced in this Agreement, the Executive will have received full payment for
all services rendered on behalf of the Company and its subsidiaries and
affiliates. In consideration of the Company’s commitment pursuant to Section 2,
the Executive shall execute the Release of Claims attached hereto as Exhibit C
and deliver the executed Release of Claims to the Company simultaneously with
the Executive’s execution and delivery of this Agreement. The Executive agrees
and acknowledges that none of the payments or benefits to which the Executive is
entitled by reason of the operation of this Agreement shall be payable to the
Executive unless and until the Executive shall have executed and delivered such
Release of Claims.
9.    Cooperation and Assistance. From the Resignation Date through December 31,
2015, the Executive shall furnish such reasonable information and assistance to
the Company as may be reasonably required by the Company in connection with such
transition matters relating to issues or matters of which the Executive had
knowledge during her employment with the Company and its affiliates. Such
reasonable and limited cooperation shall take into account the Executive’s other
commitments, including to any future employer, and shall be provided by the
Executive via telephone and/or electronic mail.
10.    Company Property. To the extent that the Executive has not already done
so as of the date of this Agreement, promptly following the Resignation Date,
the Executive shall return to the Company (1) all property of the Company and
its affiliates in the Executive’s possession, including without limitation
memoranda, photographs, records, reports, manuals, drawings, blueprints,
prototypes, notes, documents, drawings, specifications, software, media and
other materials, including any copies thereof (including electronically recorded
copies) and (2) any keys, equipment (such as blackberries, cell phones and
computers), identification and credit cards belonging to the Company and its
affiliates.
11.    Notices. Every notice relating to this Agreement shall be in writing and
shall be given by personal delivery, by a reputable same-day or overnight
courier service (charges prepaid), by registered or certified mail, postage
prepaid, return receipt requested, or by electronic delivery to the recipient
with a confirmation copy to follow the next day to be delivered by personal
delivery or by a reputable same-day or overnight courier service to the
appropriate party’s address below (or such other address as a party may
designate by notice to the other party):
If to the Executive:    Tonya Marshall
P.O. Box HM 1859
Hamilton HM HX
Bermuda
Email address:


If to the Company:    Third Point Reinsurance Limited
Attn: Chief Operating Officer
The Waterfront, Chesney House
96 Pitts Bay Road
Pembroke HM 08
Bermuda
Email address:
12.    Miscellaneous. The Executive agrees that the payments and benefits to be
paid and provided under this Agreement shall be in full and final satisfaction
of the obligations of the Company and each of its subsidiaries and affiliates in
respect of the Executive’s resignation of employment from the Company and its
affiliates, including without limitation under the Employment Agreement. The
Company hereby represents and warrants to the Executive that it has been duly
authorized to enter into this Agreement. Section 16 of the Employment Agreement
(relating to governing law and dispute resolution) is incorporated herein as if
set forth fully herein. This Agreement may be amended only by a written
instrument signed by the Company and the Executive. This Agreement shall
constitute the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Agreement unless expressly
preserved. This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, heirs, executors, administrators
(in the case of the Executive) and assigns. In the event that any one or more of
the provisions of this Agreement shall be or become invalid, illegal or
unenforceable in any respect, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not be affected thereby. This
Agreement may be executed in counterparts (including by .pdf file), each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
13.    No Oral Modifications or Waivers. No waiver, modification, or amendment
of any provision of this Agreement shall be effective unless executed in writing
by the parties. The failure of a party to enforce the breach of any of the terms
or provisions of this Agreement shall not be a waiver of any preceding or
succeeding breach of the Agreement or any of its provisions, nor shall it affect
in any way the obligation of the other party to fully perform his or her
obligations hereunder.
14.    Attorneys’ Fees. Each party shall bear its own attorneys’ fees in any
dispute arising out of or relating to this Agreement, except in the case of (1)
any matters for which the Executive is entitled to indemnification (i) under
applicable corporate law, (ii) under the by-laws or certificate of incorporation
of the Company or any of its affiliates or (iii) as an insured under any
director’s and officer’s liability insurance policy now or previously in force;
(2) any successful action or proceeding brought by the Executive to enforce her
rights under this Agreement; and (3) any successful action or proceeding brought
by the Company to enforce its rights under this Agreement.
[signature page follows]


IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day first written above.
THIRD POINT REINSURANCE LIMITED

By: /s/ John R. Berger    
Name: John R. Berger
Title: Chairman and Chief Executive Officer
EXECUTIVE


/s/ Tonya L. Marshall    
Tonya L. Marshall




Exhibit A


Third Point Reinsurance Limited
c/o:    John R. Berger, Chairman and Chief Executive Officer
Chesney House
1st Floor
96 Pitts Bay Road
Pembroke HM 06
Bermuda
Letter of Resignation
Ladies and Gentlemen:
I, Tonya L. Marshall, hereby resign from all officer and director positions held
at Third Point Reinsurance Limited and all its subsidiaries or affiliates, in
each case effective as of the close of business on May 1, 2015, provided, that
such resignations shall not prejudice any of my rights under the Resignation
Agreement and Release, dated as of May 1, 2015 to which Third Point Reinsurance
Limited and I are parties.
 

/s/ Tonya L. Marshall            
Tonya L. Marshall

Acknowledged and Agreed:

On behalf of THIRD POINT REINSURANCE LIMITED and its affiliates
/s/ John R. Berger    
John R. Berger
Chairman and Chief Executive Officer
Third Point Reinsurance Limited






Exhibit B


PRESS RELEASE AND EMPLOYEE COMMUNICATION
Tonya Marshall, who has served as the Executive Vice President, General Counsel,
and Secretary of Third Point Reinsurance Limited since its inception, has
resigned from the Company effective May 1, 2015 to pursue other opportunities.
We wish Ms. Marshall well in her new endeavors and thank her for her service.
Please contact Rob Bredahl, the Company’s Chief Operating Officer, should you
have any questions regarding Ms. Marshall’s resignation.




Exhibit C

WAIVER AND RELEASE OF CLAIMS
1.    General Release. In consideration of the payments and benefits to be made
under the Resignation Agreement, dated as of May 1, 2015 (the “Resignation
Agreement”), by and among Tonya L. Marshall (the “Executive”), and Third Point
Reinsurance Limited (the “Company”), the Executive, with the intention of
binding the Executive and the Executive’s heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the Company,
and its subsidiaries and affiliates (collectively, the “Company Affiliated
Group”), and the present and former officers, directors, executives, agents,
shareholders, members, attorneys, employees, employee benefits plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Released Parties”), of and from any and all
claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known, unknown, suspected or unsuspected which the Executive,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, against any Released Party (an “Action”),
including, without limitation, arising out of or in connection with the
Executive’s service as an employee, officer and/or director to any member of the
Company Affiliated Group (or the predecessors thereof), including (i) the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort and (iv) for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning harassment, discrimination, retaliation
and other unlawful or unfair labor and employment practices), excepting only:
(a)    rights of the Executive under the Resignation Agreement;
(b)    the right of the Executive to receive benefits required to be provided in
accordance with applicable law (other than notice-related compensation under
Bermuda law, which the parties agree is included in the cash amount to be paid
under the Resignation Agreement);
(c)    rights to indemnification the Executive may have (i) under applicable
corporate law, (ii) under the by-laws or certificate of incorporation of the
Company or any of its affiliates or (iii) as an insured under any director’s and
officer’s liability insurance policy now or previously in force;
(d)    claims for benefits under any health, disability, retirement,
supplemental retirement, deferred compensation, life insurance or other, similar
employee benefit plan or arrangement of the Company Affiliated Group, excluding
severance pay or resignation or termination benefits except as provided in the
Resignation Agreement;
(e)    the right of the Executive to exercise the Vested Options in accordance
with the Option Agreement (as these terms are defined under the Resignation
Agreement); and
(f)    claims for the reimbursement of unreimbursed business expenses incurred
prior to the date of resignation pursuant to applicable policy of the Company
Affiliated Group.
2.    No Admissions, Complaints or Other Claims. The Executive acknowledges and
agrees that this Waiver and Release of Claims is not to be construed in any way
as an admission of any liability whatsoever by any Released Party, any such
liability being expressly denied. The Executive also acknowledges and agrees
that the Executive has not, with respect to any transaction or state of facts
existing prior to the date hereof, (i) filed any Actions against any Released
Party with any governmental agency, court or tribunal or (ii) assigned or
transferred any Action to a third party.
3.    Application to all Forms of Relief. This Waiver and Release of Claims
applies to any relief no matter how called, including, without limitation,
wages, back pay, front pay, compensatory damages, liquidated damages, punitive
damages for pain or suffering, costs and attorneys’ fees and expenses.
4.    Specific Waiver. The Executive specifically acknowledges that the
Executive’s acceptance of the terms of this Waiver and Release of Claims is,
among other things, a specific waiver of any and all Actions under any state,
local or national law or regulation in respect of discrimination of any kind;
provided, however, that nothing herein shall be deemed, nor does anything herein
purport, to be a waiver of any right or Action which by law the Executive is not
permitted to waive, except that, with respect to any such right or Action, the
Executive does waive any right to money damages.
5.    Voluntariness. The Executive acknowledges and agrees that the Executive is
relying solely upon the Executive’s own judgment; that the Executive is over
eighteen years of age and is legally competent to sign this Waiver and Release
of Claims; that the Executive is signing this Waiver and Release of Claims of
the Executive’s own free will; that the Executive has read and understood the
Waiver and Release of Claims before signing it; and that the Executive is
signing this Waiver and Release of Claims in exchange for consideration that the
Executive believes is satisfactory and adequate. The Executive also acknowledges
and agrees that the Executive has been informed of the right to consult with
legal counsel and has been encouraged and advised to do so before signing this
Waiver and Release of Claims.
6.    Complete Agreement/Severability. This Waiver and Release of Claims
constitutes the complete and final agreement between the parties and supersedes
and replaces all prior or contemporaneous agreements, negotiations, or
discussions relating to the subject matter of this Waiver and Release of Claims.
All provisions and portions of this Waiver and Release of Claims are severable.
If any provision or portion of this Waiver and Release of Claims or the
application of any provision or portion of this Waiver and Release of Claims
shall be determined to be invalid or unenforceable to any extent or for any
reason, all other provisions and portions of this Waiver and Release of Claims
shall remain in full force and shall continue to be enforceable to the fullest
and greatest extent permitted by law.
7.    Governing Law. Except for issues or matters as to which U.S. Federal law
or Bermuda law are applicable, this Waiver and Release of Claims shall be
governed by and construed and enforced in accordance with the laws of the State
of New York without giving effect to the conflicts of law principles thereof.








[signature page follows]
IN WITNESS WHEREOF, the Executive has executed this Waiver and Release of Claims
effective as of the date written below her signature.






/s/ Tonya L. Marshall            
Tonya L. Marshall




Dated: 5/4/2015            






